DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 4-6, 9-11, 13-15, 17-18 & 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over prior art.  The previous reference Paul et al (hereinafter, Paul). was closed prior art and does not provide all of the limitations of claim 1, nor does it render the combination of limitations obvious over Paul.
Claims 4-6, 9-11 & 13-14 are allowable as being dependent on claim 1.
Independent claim 15 is allowable over prior art.  The previous reference Paul was closed prior art and does not provide all of the limitations of claim 1, nor does it render the combination of limitations obvious over Paul.
Claims 7-18 & 20 are allowable as being dependent on claim 15.
Independent claims 21, 22 & 23 are  allowable over prior art.  The previous reference Paul was closed prior art and does not provide all of the limitations of claim 21, 22 & 23, nor does it render the combination of limitations obvious over Paul.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843